Order entered November 16, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00921-CV

       NORA D. MONTES AND MANUEL MONTEZ, JR., Appellants

                                          V.

     RICHARD J. KEENAN AND OVILLA BUILDERS, INC., Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-04872

                                     ORDER

      On October 31, 2022, after appellants had failed to comply with our order

directing them to file written verification they had requested the reporter’s record,

we ordered the appeal submitted without the reporter’s record. Since then, the

requested verification and the reporter’s record have been filed. Accordingly, we

VACATE our October 31 order and RESET the deadline for the filing of

appellants’ brief to December 16, 2022.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE